Citation Nr: 0519278	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  00-07 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from June 1951 to May 1954.  
He was awarded the Combat Infantry Badge, among other 
decorations, for his service during the Korean conflict.

This appeal was previously before the Board on two separate 
occasions.  In December 2001 and again in September 2003.  
Both times it was remanded for additional evidentiary and 
procedural development.  The appeal has now been returned to 
the Board for further appellate review.

In the Board's December 2001 remand, it was noted that the 
veteran had submitted a statement in May 2001 indicating he 
desired to "reopen" a claim for entitlement to service 
connection for schizophrenia.  The Board observed that no 
action had been taken on this claim and referred it to the 
RO.  Since that time, it does not appear that the RO has 
addressed the claim in any formal way.  The veteran has not 
explicitly mentioned it either, although he has submitted 
several recent medical statements from his treating 
psychiatrist to the effect that his schizophrenia may have 
had its initial onset during service.  In March 2005 written 
argument, the veteran's representative refers to this issue 
as an "inferred claim."  This matter is therefore again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has not held other than sheltered employment 
for over forty years and has been considered unemployable by 
the VA due to schizophrenia since 1971.

2.  Service connection is currently in effect for chronic 
bronchitis with emphysema, rated as 30 percent disabling; 
residuals of a right wrist fracture, rated as 0 percent 
disabling; and nicotine dependence, rated as 0 percent 
disabling.  Nonservice connected disabilities include 
paranoid schizophrenia, post traumatic stress disorder, and a 
chronic foot disorder.  His combined disability rating is 30 
percent.  

3.  The veteran is not unemployable solely due to his 
service-connected disabilities, singly or in combination.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes on the basis of individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 (2003).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  A claimant must be informed 
of the evidence necessary to substantiate a claim, and of the 
claimant's and VA's respective obligations in identifying and 
obtaining different types of evidence, and be requested to 
submit any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim, of his and the VA's 
respective responsibility to identify and obtain such 
evidence, and he has been requested to submit any evidence 
supporting his claim to the VA in a March 2004 letter.  
Although this letter was sent to the veteran after the rating 
decision on appeal, the RO decision was already decided and 
appealed by the time the VCAA was enacted.  As a result, the 
RO did not err in failing to provide such notice, and the 
veteran has had proper notice curing any defect since then.  
See Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. 
Vet. App. Apr. 14, 2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The veteran was informed of the laws and regulations 
governing his claim as well as the substance of the 
regulations implementing the VCAA in Supplemental Statements 
of the Case provided in June 2002 and January 2003.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that VA and Social Security records have been 
obtained in support of his claims, and that he has been 
provided with VA medical examinations pertaining to his 
employability.  The veteran's representative has submitted 
additional argument, but neither the representative nor the 
veteran have identified any additional evidence to be 
obtained prior to a decision on the veteran's total 
disability claim.  He appeared at a hearing before the 
undersigned Veterans Law Judge in July 2001.

Laws and regulations

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose, ibid.  

Analysis

Service connection is currently in effect for chronic 
bronchitis with emphysema, rated as 30 percent disabling; 
residuals of a right wrist fracture, rated as 0 percent 
disabling; and nicotine dependence, rated as 0 percent 
disabling.  Nonservice connected disabilities include 
paranoid schizophrenia, post traumatic stress disorder, and a 
chronic foot disorder.  Additionally, medical evidence 
reflects diagnoses of hypertension, mild to moderate chronic 
obstructive pulmonary disease, multifactoral dyspnea, 
onychomycosis of his toenails, and calluses of both feet.  
Other complaints include occasional dizziness and dyspepsia.  
His combined disability rating is 30 percent.  

Other than sheltered employment situations, the veteran has 
not been employed in the conventional sense for over forty 
years.  In fact, he was adjudicated as unemployable due to 
schizophrenia by the VA in 1972, when the RO granted a claim 
for nonservice-connected pension benefits, effective in 
February 1971.  

Claims for service connection for schizophrenia have been 
denied on multiple occasions, most recently in September 
1999, when the RO found that the veteran had not submitted 
new and material evidence to reopen previously-denied claims 
for service connection for schizophrenia.  Although the 
veteran perfected a timely appeal to the Board as to this 
denial, he later withdrew the appeal in a March 2001 
statement.  The Board therefore has no jurisdiction over this 
issue and the RO's previous holding stands.

The veteran receives disability benefits from the Social 
Security Administration.  A mostly unsuccessful attempt to 
obtain further information regarding these benefits was the 
subject of the most recent Board remand.  The Social Security 
Administration has provided the VA with copies of employment 
and medical records pertaining to the veteran.   They do not 
include a copy of the Social Security Administration's 
determination as to the veteran's entitlement to the 
disability benefits that are administered by that agency.  
The Board is cognizant that VA is obligated to make as many 
requests as are necessary to obtain relevant records from a 
Federal agency.  38 C.F.R. § 3.159 (c)(2) (2004).  
Nevertheless, the records that have been obtained are the 
body of medical and employment history evidence that was 
relied upon by the Social Security Administration in reaching 
their determination.  They show the veteran's participation 
in sheltered employment situations under the auspices of the 
VA.  They include several statements from the veteran, in 
which he indicates that he believes his major disabling 
condition that prevents him from working is paranoid 
schizophrenia.  The records of physician evaluations 
performed at the behest of the Social Security Administration 
confirm this conclusion and reflect consistent diagnoses of 
chronic paranoid schizophrenia and chronic schizophrenia.  We 
note that the determination by the Social Security 
Administration is based on different criteria than is the 
entitlement to the VA benefit at issue.  Hence, the rationale 
of that agency's decision is not probative or binding on the 
issue before the Board. Under these circumstances, the Board 
refrains from remanding the case to obtain a copy of the 
Social Security Administration decision, because the evidence 
already obtained indicates that there is no reasonable 
possibility that further assistance in obtaining this record 
would substantiate the claim.  38 C.F.R. § 3.159(d) (2004).  
In this regard, all the evidence on which the Social Security 
Administration based its decision to award disability 
benefits is currently of record and clearly shows that the 
veteran is unemployable by reason of nonservice-connected 
schizophrenia.  

VA treatment records reflect on-going pharmacologic and 
psychotherapeutic treatment for schizophrenia.  They also 
reflect treatment provided for smoking cessation.  The recent 
medical evidence reflects that the veteran lives with his son 
and does not maintain his own home.  Treatment for the 
veteran's service-connected chronic bronchitis with emphysema 
consists of bronchodilator therapy and smoking cessation.  It 
does not appear that his service-connected right wrist 
disability causes much, if any, impairment.  During the 
January 2001 hearing on appeal, the veteran testified that 
the right wrist does not affect him at all and that the wrist 
is OK but for a little arthritis.  During the hearing on 
appeal, the veteran also testified that his service-connected 
bronchitis with emphysema causes him to be short of breath 
and to have apprehension.  

The report of a VA respiratory examination conducted in April 
2002 reflects that the veteran is being treated for chronic 
obstructive pulmonary disease caused by smoking.  Following a 
clinical examination of the veteran and review of his medical 
records, including X-ray reports and pulmonary function test 
reports, the examiner rendered diagnoses of mild to moderate 
chronic obstructive pulmonary disease, chronic bronchitis, 
and dyspnea, likely multifactoral.  The examiner also 
rendered the following opinion as to the effect of the 
veteran's pulmonary disease upon his employability:  

I feel this patient is limited by his 
mild to moderate chronic obstructive 
pulmonary disease somewhat.  He is 
limited from performing heavy duty tasks 
and from performing repetitive moderate 
activity tasks.  Using COPD as the only 
limiting criteria, he would be able to be 
employed in a more sedentary or light-
duty capacity, were that available, where 
he would not be required to perform 
activities on the order of five mets or 
more.

Thus, the examiner implicitly attributed the veteran's actual 
unemployability to factors other than respiratory 
disabilities, as he opined that the veteran would be able to 
maintain sedentary employment and would not be limited in his 
ability to work at a sedentary or light-duty job solely on 
account of his respiratory disabilities.

Several statements provided by the veteran's treating 
psychiatrist contain her medical opinion that the veteran is 
unable to function at a level compatible with full time or 
part time gainful employment due to his severe chronic 
psychotic disorder, variously diagnosed as schizoaffective 
disorder versus chronic paranoid schizophrenia.  

As noted above, the same treating psychiatrist has submitted 
statements indicating her opinion that the veteran's 
schizophrenia likely had its initial onset during his period 
of active duty.  However, this opinion is not pertinent to 
the issue before the Board:  whether the veteran is rendered 
unemployable by his service-connected disabilities.

The evidence reflects that the veteran suffers from one 
service-connected disability rated as 30 percent disabling 
and two others rated as 0 percent disabling, with a combined 
disability rating of 30 percent.  He thus does not meet the 
schedular criteria set forth in 38 C.F.R. § 4.16(a).  Under 
the governing law and regulation, a total disability rating 
for compensation based on unemployability could still be 
assigned if it is shown that the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
his service-connected disabilities.  

Review of the competent evidence of record does not reflect 
that his service-connected disabilities render him 
unemployable, however.  That the veteran is, in fact, 
unemployable is not at issue.  Rather the evidence of record 
reflects that the veteran is rendered unemployable by the 
manifestations of his nonservice-connected schizophrenia.  
Entitlement to service connection for schizophrenia has been 
repeatedly denied by final VA decisions.  As set forth above, 
in determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose.  

On longitudinal review of the evidence of record, the Board 
concludes that the veteran is not rendered unemployable due 
to his service-connected pulmonary disease, his right wrist 
disability, or his nicotine dependence.  Rather the evidence 
consisting of his physician's opinion, the records from the 
Social Security Administration, the opinion of the physician 
who conducted the 2002 respiratory examination, and the 
veteran's own statements overwhelmingly show that the veteran 
cannot maintain employment due to the severe disabling 
effects of his nonservice-connected schizophrenia.  

The preponderance of the evidence is against the veteran's 
claim for a total disability rating based upon individual 
unemployability due to service-connected disabilities.  As 
the veteran's service-connected disabilities do not, alone, 
render him unemployable, a grant of a total disability rating 
for compensation is not warranted under the law.  The benefit 
sought is therefore denied.


ORDER

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
denied.



	                        
____________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


